711 N.W.2d 337 (2006)
474 Mich. 1086
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Edward JOHNIGAN, Defendant-Appellant.
Docket Nos. 130673 & (47), COA No. 258961.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 13, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.